     Case 2:20-cv-01692-TLN-DMC Document 13 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MOHAMMAD KHALID DEMISI,                          No. 2:20-cv-01692-TLN-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    STEPHANIE PHAN, et al.,
15                       Defendants.
16

17          Plaintiff Mohammad Khalid Demisi (“Plaintiff”), a prisoner proceeding pro se, brings this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 25, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen (14) days. (ECF No. 12.) No

23   objections to the findings and recommendations have been filed.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
     Case 2:20-cv-01692-TLN-DMC Document 13 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.     The Findings and Recommendations filed January 25, 2021 (ECF No. 12), are

 3   ADOPTED IN FULL;

 4          2.     This action is DISMISSED without prejudice for lack of prosecution and failure to

 5   comply with court rules and orders; and

 6          3.     The Clerk of the Court is directed to close this file.

 7          IT IS SO ORDERED.

 8   DATED: March 19, 2021

 9

10

11                                                         Troy L. Nunley
                                                           United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
